DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Status of Claims
Claims 2-8, and 13-16 are canceled.
Claims 18-19 are added as the new claims.
Claims 1, 9, and 10 are independent claims, and are amended.
Claims 1, 9-12, and 17-19 are pending in this application.

Continuity
The instant application is relationship to 371 of PCT/JP2015/001511, which is filed on 03/18/2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-12 and 17-19 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim recites language of: 
“a storage storing a plurality of first texts to be analyzed and a date and time relating to each of the plurality of first texts; 
a memory storing instructions; and
one or more processors configured to execute the instructions to: 
display a plurality of second texts; 
receive a designation of at least one of the plurality of second texts; 
in response to the designation of the at least one of the plurality of second texts, acquire at least one of the plurality of first texts, wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts; and 
display, on a display device, a table and a time series graph showing a number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side, wherein the plurality of first texts are document data, and each of the at least one of the plurality of first texts is displayed with a , the table representing a correlation value between the at least one of the plurality of second texts and the at least one of the attribute values included in the first texts, the correlationAppln. No.: 15/558,354 value being calculated by a frequency value for the at least one of the attribute values included in the first texts.” 

The claim recites limitation of “the correlationAppln. No.: 15/558,354 value being calculated by a frequency value for the at least one of the attribute values included in the first texts”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mathematical relationships but for the recitation of generic computer’s components, e.g., a storage/memory and a processor. For example, the “calculated” step, in the context of this claim, encompasses using the form of mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas (see MPEP 2106.04).  
*** Similar above analysis applies to independent claims 9 and 10, respectively, under above analysis Step 2A (Prong I).

The remaining limitations in claim 1 does not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional element(s). The additional elements of “a storage”, “a memory”, and “one or more processors” are configured to execute the instructions to display, on “a display device”, to perform the above indicated step of “calculating” correlation value by a frequency value for attribute value(s) in the texts are recited at a high-level of generality i.e., as a generic processor performing a generic computer function of displaying a table and a time series graph.  Such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations of “storing”, “display”, “receive”, “acquire”, “display a table and a time series graph…” and “representing” the table with a calculated correlation value in the claim are the generic computing functions that are insignificant extra solution activities because these limitations represent that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)).
Claim 1 does not further include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a storage”, “a memory”, “one or more processors”, and “a display device” are known as the generic computing components used to perform the computing functions/instructions of the above indicated of “calculating…” that amounts no more than implementing in the abstract idea with a computerized system.  Next, the additional limitations of “storing”, “display”, “receive”, “acquire”, “display a table and a time series graph…” and “representing” the table with a calculated correlation value represent an insignificant extra solution activity e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation as known by a skilled artisan (see MPEP 2106.05 (d)).
*** Similar above analysis applies to independent claims 9 and 10, respectively, under above analysis Step 2A (Prong II), and Step 2B.

Dependent claims 11-12, and 17-19 depend on independent claims 1, and 9-10 and include all the limitations of claims 1 and 9-10. Therefore, claims 11-12 and 17-19 recite the same abstract idea of format conversion as being performed in the mathematical relationship, and the analysis must therefore proceed to Step 2A (Prongs I and II) and/or 2B, respectively.
Regarding dependent claim 11, the claim recites the additional limitation of “wherein the plurality of first texts are document data of at least one of: failure reports of automobiles, phenomena, causes, measures, opinions, evaluations, complaints, and demands”, which is not integrated the judicial exception into a practical application and are document data” of “at least one of: failure reports of automobiles, phenomena, causes, measures, opinions, evaluations, complaints, and demands” that are well-understood, routine, conventional concepts to a skill artisan in the relevant technical field of collecting/gathering data/information via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 12, the claim recites additional limitations/elements of “wherein the one or more processors are further configured to execute the instructions to: receive a designation of at least two of the plurality of second texts; acquire at least one of the plurality of first texts, wherein the at least one of the plurality of the first texts entails the at least two of the plurality of second texts; and display, on the display device, the time series graph showing the number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side, wherein the plurality of first texts are document data”, which is not integrated the judicial exception into a practical application. The additional elements of “one or more processors” and “the display device” are highly generic computing component/device in the computerized system for configuring to perform the computing instructions.  Next, the steps of “receive”, “acquire”, and “display” are represent an insignificant extra solution activity because these claim limitations Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 17, the claim recites the additional limitation of “wherein the at least one of the attribute value included in the first texts includes at least one of a name of manufactures associated with first texts used for text-visualization of  phenomena, causes, measures, opinions, evaluations, complaints, or demands in at least one of failure reports of automobiles”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity because the claim language provides only further definition of “the attribute value included in the first texts includes at least one of a name of manufactures” associated with “phenomena, causes, measures, opinions, evaluations, complaints, or demands in at least one of failure reports of automobiles” that are well-understood, routine, conventional concepts to a skill artisan in the relevant technical field of collecting/gathering data/information via a network, see Symantec, 838 F.3d at 1321, 

	Regarding dependent claim 18, the claim recites additional limitations/elements of “…, the correlation value being calculated by adjusted standardized residual between an expected frequency value and an actual frequency value…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mathematical relationships but for the recitation of generic computer’s components. For example, the “calculated” step, in the context of this claim, encompass using the form of mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Plus, the “by adjusted”, in the context of this claim, encompassed using the for of the mind process(es), then it falls within the “Mental Processes” grouping of abstract idea. (See MPEP 2106.04). 
The remain limitation of “…the table represents a correlation value…” does not integrate the judicial exception.  It represents an insignificant extra solution activity because the step of “ table represent” that are well-understood, routine, conventional concepts to a skill artisan in the relevant technical field of displaying data/information via the graphical interface (GUI/API) which relates to transmitting data/information via a Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
*** Similar above analysis applies to dependent claim 19, respectively.

For at least above reasons, claims 1, 9-12 and 17-19 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., US Pub. No. 2014/0012803 (hereinafter as “Kawai”) in view of Inagaki”), and further in view of Hagege et al., US Pub. No. 20140372102 (hereinafter as “Hagege”), and of OKABE et al., US Pub. No. 20170220748 (hereinafter as “Okabe”).
Regarding claim 1, Kawai teaches a text analysis support system comprising: 
a storage storing a plurality of first texts to be analyzed and a date and time relating to each of the plurality of first texts; (fig. 3 as shown the “issue date and time” and “Place”/”Order” groups/clusters having the plurality of text(s) to be analyzed, which are stored in the database table, pars. [0052] “…analyzing morphemes in the texts contained in the document(s)”, and further in [0059])
a memory storing instructions (fig. 7, element 302 – Main Memory, and pars. [0122 and 166]); and 
one or more processors configured to execute the instructions (fig. 7, element 301, e.g., CPU, and par. [0115] “CPU” for executing programs/instructions) to: 
display a plurality of second texts (figs.3-4 as shown the analyzed texts and date/time which will display as the results/analyzed event in the interface, fig. 7, element 500, and pars. [0039, 0099 and 109-110] display the characteristic words related in the documents/reports) 
receive a designation of at least one of the plurality of second texts (see pars. [0099] input=designation one or more keywords are the words that represent the characteristics of one or more documents to be obtains, e.g., “characteristic words”);
in response to the designation of the at least one of the plurality of the second texts, acquire at least one of the plurality of first texts (pars. [0109-110] input keyword and output characteristic words is interpreted as the “acquire” the first text=characteristic words of document storing in the database, fig. 5, element 205, and par. [0102])
Kawai does not explicitly teach the amended limitations: “wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts;” “display, on a display device, a table and a time series graph showing a number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side, wherein the plurality of first texts are document data, and each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts and at least one of attribute values included in the first texts, the table representing a correlation value between the at least one of the plurality of second texts and the at least one of the attribute values included in the first texts, the correlation value being calculated by a frequency value for the at least one of the attribute values included in the first texts.”
	In the same field of endeavor (i.e., data processing), Inagaki teaches: “display, on a display device, a time series graph showing a number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side.” (figs. 3A-3B as shown the texts/keywords in the series graph side by side in clusters/groups; fig. 10 as displaying the time series graph showing a number of the text in “number of occurrences” of texts/keywords, and par. [0231] e.g., “a time series” and “the number of keywords”.  ); and “the correlation value being calculated by a frequency value for the at least one of the attribute values included in the first texts.” (fig.3C shown the attribute values of the keywords, and par. [0006], e.g., “clustering and classifying, pieces of document data based at least in part on frequencies of occurrence of keywords in the pieces of document data.” Therefore the clustering of documents based on the frequency of occurrence=frequency value of keywords=texts teaches the correlation value for the texts being calculated, in pars. [0041 and 0089])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Inagaki would have provided Kawai with the above indicated limitations for performing a time-series analysis of keywords according the calculated correlation value(s) for characterizing clusters displaying in the graph (Inagaki: Abstract, fig. 5B and fig. 10 and par. [0231]).

Kawai and Inagaki do not explicitly teaches the limitations: “wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts;” “wherein the plurality of first texts are document data”, “each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts and at least one of attribute values included in the first texts,” “display, …, a table” and “the table representing a correlation value between the at least one of the plurality of second texts and the at least one of the attribute values included in the first texts.”
In the same field of endeavor (i.e., data processing), Hagege teaches: “wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts;” (pars. [0022]: “Textual Entailment (TE) enables grouping together text excerpts that are expected to refer to a same event based on word similarity and semantic similarity instead of only on word similarity.… As a result, a kind of generality ordering is established between the related textual contents… In particular, textual entailment offers a way to select from a set of related events the one that is the most appropriate to represent the set”, and [0026]: “A textual entailment component 30 identifies pairs of text excerpts ("events") in the remaining collection 32 that entail each other, allowing entailing excerpts (and the documents 12, 14, 16 that contain them) to be grouped into event sets (clusters) 34, 36, 38, 40, etc., each event set including a plurality of text excerpts that are considered as events 42, 44, etc. The events are linked by entailment relationships, indicated by one way arrows 46 from the entailing to the entailed event, although in some cases, two text excerpts (events) may entail each other. ….”, wherein the “text excerpt” is embedded the first texts entails the second texts), and “wherein the plurality of first texts are document data” (par. [0050]: “A "document," as used herein, generally refers to a body of text and may be a subpart of a larger document which may also include other information, such as drawings, photographs, and the like. Each document may include one or more text strings expressed in a same natural language having a vocabulary and a grammar, such as English. Each text string can be as short as a phrase or clause of a sentence and generally comprises a sentence and may comprise two or more contiguous sentences. In the exemplary embodiment, the text strings considered are generally each one sentence in length.”, wherein the “body of text” and/or the “text string” are document data as known by a skill artisan); “display, …, a table” (par. [0032]: “A representation generator 88 generates a representation 66 of the sets of events for display to a user on the client device.”; and the set of events with scores are disclosed in par. [0176] as table); and “the table representing a correlation value between the at least one of the plurality of second texts and the at least one of the attribute values included in the first texts” (par. [0176] discloses the table of the different events that grouping together excerpts based on the word similarity and semantic similarity which is interpreted as the correlation value between the texts, see pars [0022]: “..grouping together text excerpts that are expected to refer to a same event based on word similarity and semantic similarity instead of only on word similarity.… As a result, a kind of generality ordering is established between the related textual contents… a set of related events the one that is the most appropriate to represent the set”, and [0026]: “A textual entailment component 30 identifies pairs of text excerpts ("events") in the remaining collection 32 that entail each other, allowing entailing excerpts (and the documents 12, 14, 16 that contain them) to be grouped into event sets (clusters) 34, 36, 38, 40, etc., each event set including a plurality of text excerpts that are considered as events 42, 44, etc. The events are linked by entailment relationships,…”.  ***Examiner’s note: this amended limitation is rolled up from dependent 15, and/or is partially rolled up from dependent claim 16,  which are canceled).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Hagege would have provided Kawai and Inagaki with the above indicated limitations for performing the text analysis more Abstract, fig. 3 and par. [0031-32])

Kawai, Inagaki, and Hagege do not teach the limitation: “each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts and at least one of attribute values included in the first texts.”
In the same field of endeavor, Okabe teaches: “each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts and at least one of attribute values included in the first texts.” (figs. 8-9 as shown the display terminal apparatus for displaying the output(s)/screens via GUI, fig. 11 as shown the screen the in the “TEXT” column having plurality texts and its attribute values (e.g., “Interpret John Doe’s …”, etc.), and the “ACQUISITION DATE/TIME” column having the plurality dates/times attribute values (e.g., “2016.01.14 10:06”, etc.) which relate to the texts and it attribute values, see fig. 40 at columns “ACQUISTION DATE/TIME” and “NOTE TEXT” including the attribute values as known by a skilled artisan; and further details in pars. [0122] “…acquisition date/time information,…, text (contents)…”, [0124] and [0154] “Various data are displayed in the message display block 101, including …, date/time information of the acquisition, text of the message, and the like,…”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Okabe would have provided Kawai, figs. 8-9, 11, 40; and pars. [0013-15, 0122-124, and 154-155]).

Claims 2. – 8. (Canceled).

Claims 9-10 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis in the same rationale.

Regarding claim 11, Inagaki teaches: 
wherein the plurality of first texts comprises a description of at least one of failure reports of automobiles, complaints, or demands (par. [0224], e.g., “accident reports” related to automobile(s) including texts, e.g., “handle”, “steering”, “turn”, and “avoid”).  

Regarding claim 12, Kawai and Inagaki teach: wherein the one or more processors are further configured to execute the instructions to: 
receive a second input to select at least two of the displayed plurality of second texts; (Kawai: pars. [0109-110] input plurality keywords/texts) 
acquire at least one first text from the plurality of first texts stored in the storage by using the at least two selected second texts (Kawai: pars. [0109-110] input keyword and output characteristic words), wherein a meaning of the at least one acquired first text comprises all meanings which the at least two selected second texts indicate (Kawai: pars. [0099 and 0109-110] during the analysis condition, pars. [100-108]); and 
display, on the display device, the time series graph showing the number of the at least one acquired first text (fig. 10 as displaying the time series graph showing a number of the text in “number of occurrences”; par. [0231] e.g., “a time series” and “the number of keywords”).

Claims 13. – 16. (Canceled).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai Inagaki, Hagege, and Okabe and further in view of Huang et al., US Patent No. 8244585 (hereinafter as “Huang”).
New claim 17 is rejected by the same reasons set forth above to claim 1. Inagaki teaches a description in the texts (e.g., “handle”, “steering”, “turn”, and “avoid”) of the  failure reports of automobiles (e.g., “accident reports”) (see fig. 10 and par. [0224]).  However, Kawai Inagaki, Hagege, and Okabe do not explicitly teach the new add limitation “wherein at least one of the attribute values included in the first texts includes at least one of a name of manufactures associated with first texts used for text-visualization of phenomena, causes, measures, opinions, evaluations, complaints, or demands in at least one of failure reports of automobiles.”
In the same field of endeavor (i.e., data processing), Huang teaches: “wherein at least one of the attribute values included in the first texts includes at least one of a name of manufactures associated with first texts used for text-visualization of phenomena, causes, measures, opinions, evaluations, complaints, or demands in at least one of failure reports of automobiles.” (fig. 3 displaying of the table comprises the “Advertiser” having the company1, company2, company3, etc., represents the name of manufactures associated with the texts in “Full Text” and “Keywords” include the plurality attribute values”, and “Date Added” having date attribute values as known by a skilled artisan used for text-visualization of opinions, see further in col. 4, lines 6-24: “set of listings 125…contain data or information relating to one or more listing attributes…an advertiser name, a company name, … a description, a keyword, a date of entry…”. ***Note that:  since the claim recites “or” as optional language, examiner has right to choose only one for examining purpose).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Huang would have provided Kawai and Inagaki, Hagege, and Okabe with the above indicated limitation for facilitating the displaying data information, e.g., description, texts, dates and times, keyword, name of entity (e.g., companies, vendors, manufacturers, advertiser), etc. response to request (e.g. acquire) by the user via GUI/browser (Huang: fig. 1-2, and col. 3, lines 37-67 to col. 4, lines 1-52 in various data/information).

Allowable Subject Matter
Dependent claims 18-19 are objected to as being dependent upon the above rejected base claims, but would be allowable if rewritten in independent form including 
Regarding dependent claims 18-19, the claims recite the limitations, which are similar to the limitation(s) recited in the canceled claim 16 (see final OA mailed on 10/07/2021, page 15).

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101 to dependent claim 16, the rejection has been withdrawn because claim 16 is canceled. However, according the 2019 PEG, claims 1,9-12, and 17-19 do not integrate judicial exception, e.g., abstract idea. Please see the rejections set forth above for details.
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments (Remarks, pages 8-9) to the amended limitations in claim 1 (similar to claims 9-10) have been considered but are not persuasive.  
Regarding claim 1, the combination of Kawai, Inagaki, Hagege, and Okabe teach, disclose or expressly suggest the each of limitations in the claim. Therefore, the rejections are maintained. See the above rejections for details.
In particular, Hagege teaches text excerpts is grouping together for different events based on the word similarity and semantic similarity (e.g., textual entailment relationship) (see pars. [0022 and 25-26]). The similarity is considered as the claimed correlation value between texts.  Also, Hagege teaches the table of events with scores (in par. [0176]), and display/output of events in table (see fig. 3, element S118 and par. [0032]). For at least these reasons, Hagege teaches/discloses amended limitations: a table…, the table representing a correlation value between the at least one of the plurality of second texts and the at least one of the attribute values included in the first texts.”
Furthermore, Inagaki teaches in par. [0006], e.g., “clustering and classifying, pieces of document data based at least in part on frequencies of occurrence of keywords in the pieces of document data.” and the “frequency of occurrence” for frequency of keywords having values being calculating (figs. 3A-3C; and pars. [0041] and [0089]). Therefore, the clustering of documents based on the frequency of occurrence of keywords teaches the correlation value for the texts.
For at least the above reasons, Inagaki teaches the amended limitation: “the correlation value being calculated by a frequency value for the at least one of the attribute values included in the first texts.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/
Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169